Citation Nr: 1626900	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-42 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969 including combat service in the Republic of Vietnam from July 1968 to August 1969.  The Veteran was awarded the Combat Infantryman's Badge and several other medals.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Low Back Disability

The Veteran seeks service connection for a low back disorder.  He testified that he experienced low back pain while serving in Vietnam in 1968-69 but did not seek treatment or receive light duty assignments.  He also testified that he sought treatment for his back immediately after service.  

Review of the file shows that on an August 1969 discharge examination medical history questionnaire, the Veteran reported that he had "back trouble."  The examining clinician noted that the Veteran was asymptomatic at the time of the examination.   At a VA examination in September 1969, one month after service discharge, the Veteran reported occasional pain in the left lateral lumbar muscle area.  He was diagnosed with left lumbar myalgia at this time.  Additional post-service medical records show complaints of intermittent back pain since 2000.

At a VA compensation and pension examination in April 2010, the Veteran reported a several-year history of low back pain on and off a few times per year; the pain had become more frequent in the past 15 years.  The examiner diagnosed degenerative disc disease, osteoarthritis and scoliosis and determined these disorders were unrelated to service.  The examiner's nexus opinion did not, however, reflect adequate consideration and discussion of the Veteran's competent report regarding the onset of his back pain symptoms in service and the continuity of such symptoms following discharge- a factor which the Board specifically directed the examiner to consider.  Accordingly, the Board remanded the claim for another opinion. 

The Veteran was afforded an examination in March 2015, and the new examiner opined that the Veteran's current back disorders are natural conditions of the spine due to aging.  This opinion and rationale does not, however, reflect adequate consideration of the Veteran's complaints of back pain during service and at separation, as well as his competent report of intermittent back pain following discharge-- a factor which the Board specifically directed the examiner to consider.  For this reason, an addendum opinion is necessary.  38 C.F.R. § 3.159(c) (2015).  

The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Vertigo

The Veteran seeks service connection for vertigo.  

At a VA examination in February 2010, a VA examiner provided a diagnosis of benign positional vertigo.  The examiner stated, "It is my opinion that the Veteran's current condition is at least as likely as not a preexisting condition (before joining active service), and there is not aggravation during active service as per the service records."  Noting that the opinion appeared to suggest benign positional vertigo pre-existed service, the Board remanded the claim for an opinion on whether it was clear and unmistakable that the Veteran's benign positional vertigo existed prior to his entrance into service (and was not aggravated by service).  

In March 2015, a different examiner reviewed the file and examined the Veteran.  The examiner noted that the entrance examination showed dizziness by history only and a normal neurological examination.  As written, the March 2015 opinion clearly indicates that the physician did not believe the Veteran's current episodic vertigo existed at the time of service entrance.  

The 2015 VA examiner further opined that the vertigo was not caused by service because the exit examination (including a neurologic one) was normal and because there was no documented evidence of treatment for vertigo during service or within a year thereafter.  This specific part of the opinion and rationale is insufficient for adjudication of the claim.

The Veteran has testified that his dizziness symptoms were noticeably worse shortly after he left service and have continued since.  The examiner does not appear to have considered this contention in formulating her opinion and rationale.  Moreover, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, an additional opinion with fully explained clinical rationale is necessary to decide the claim.  Id.  

Finally, during the April 2014 Board hearing, the Veteran reported that he had started receiving regular VA medical care.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from April 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since April 2014 and associate all records received with the electronic claims file. 

2.  Return the March 2015 VA examination report for an addendum.  If the March 2015 examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner.  The electronic claims folder must be available for review.  The examiner is to address the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current back disorders (e.g. degenerative disc disease or osteoarthritis) had onset in or are related to active service?

b) Is it at least as likely as not that the Veteran's current degenerative joint disease had onset within a year of service discharge?

An explanation of the medical facts and principles is necessary for the Board to fully understand the physiological process in this Veteran's case.  Thus, in answering this question, the examiner is to consider the medical evidence, sound medical principles, and the competent and credible lay assertions by the Veteran regarding his back problems in service and the continuity of back symptoms since service.  

c.  With respect to the currently diagnosed vertigo, the March 2015 examiner (or another appropriate examiner) is to provide an opinion as to whether it at least as likely as not that the Veteran's current clinical disorder of benign positional vertigo had onset in service or is causally related to service.

The examination report must include a complete rationale for all opinions expressed.  An explanation of the medical facts and principles is necessary for the Board to fully understand the physiological process in this Veteran's case.   

The examiner is advised that the Veteran complained of dizzy spells during his entrance and separation exams; however, benign positional vertigo was not diagnosed at that time.  The Board finds the Veteran's lay report of gradually increasing episodes of dizziness after service is credible.

If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




